Citation Nr: 0426430	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  03-00 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a sinus condition.

2.  Entitlement to service connection for breast cancer due 
to radiation exposure.

3.  Entitlement to an initial rating greater than 30 percent 
for erosive gastritis.

4.  Entitlement to an initial rating greater than 30 percent 
for major depression and anxiety disorder.

5.  Entitlement to an initial rating greater than 30 percent 
for endocervical stenosis.

6.  Entitlement to an effective date prior to July 21, 1995 
for the grant of service connection for endocervical stenosis 
due to gynecological cryosurgery.

7.  Entitlement to an effective date prior to July 21, 1995 
for the grant of special monthly compensation for the loss of 
use of a creative organ.

8.  Entitlement to an effective date prior to June 17, 1999 
for the grant of service connection for major depression and 
anxiety disorder.  


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Fort Harrison, Montana and Denver, 
Colorado.  

The Board remanded this case in August 1999 and March 2001 
for further development.  

The issues of a higher initial evaluations for erosive 
gastritis, depression, and endocervical stenosis, are 
reflected on the first page of this decision in accordance 
with Fenderson v. West, 12 Vet. App. 119 (1999).  In 
Fenderson, the U.S. Court of Appeals for Veterans Claims 
(Court) addressed the issue of "staged" ratings and 
distinguished between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection -- which describes the present case -- and a claim 
for an increased rating of a service connected disability.  
The Court held that where the issue involves an appeal which 
has been developed from the initial rating assigned following 
a grant of service connection, adjudicators must consider 
whether separate, or "staged" ratings may be assigned for 
separate periods of time. The Court specifically found that 
framing the issue as "entitlement to an increased rating" 
did not sufficiently inform the veteran that the issue 
actually involved any or all of the retroactive period from 
the effective date of the grant of service connection in 
addition to a prospective rating.  Id.  The veteran is not 
prejudiced by the naming of this issue as the Board has not 
dismissed any issue.  The Board notes that the Court has not 
provided a substitute name for this type of issue.  As the 
regulations and rating criteria have been provided, the Board 
finds no prejudice to the veteran in considering the issue as 
entitlement to higher evaluation on appeal from the initial 
grant of service connection.  See Bernard v. Brown, 4 Vet. 
App. 384, 389 (1993).

In her notice of disagreement submitted in June 2003, the 
veteran stated that she wished to appeal her combined rating 
of 90 percent.  She referred to limitations with regard to 
employment and specifically stated that she should have a 
combined rating of 100 percent.  Therefore, it appears that 
the veteran has raised the issue of entitlement to a total 
rating based on individual unemployability.  Since the matter 
has not been adjudicated, the Board refers the issue to the 
RO for the appropriate action.  

The issue of service connection for breast cancer is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is competent evidence linking the current diagnosis 
of sinusitis to the treatment of chronic sinus conditions 
during service.  

2.  The veteran's erosive gastritis is manifested by one 
episode of a gastrointestinal bleed, epigastric pain and 
scattered superficial areas of gastritis, but not of chronic 
hypertrophic gastritis with severe hemorrhages, or large 
ulcerated or eroded areas. 

3.  From June 17, 1999 to June 6, 2002, the veteran's major 
depression and anxiety were manifested primarily by increased 
anxiety and startle response, chronic depression, 
hypervigilence, and difficulty in establishing and 
maintaining effective work and social relationships.  

4.  From June 7, 2002 forward, the veteran's major depression 
and anxiety were manifested by primarily the use of Prozac, 
serious social impairment and isolation, obsessive compulsive 
disorder, and difficulty getting out of the house to go to 
work.

5.  The veteran's endocervical stenosis is primarily 
manifested by bleeding, infertility, and chronic pain 
requiring the use of ibuprofen.  

6.  The current disability picture does not present an 
exceptional or unusual disability picture, with related 
factors such as marked interference with employment or 
frequent periods of hospitalization, such as to render 
impractical the application of the regular schedular 
standards.

7.  On July 21, 1995, VA received the veteran's claim of 
entitlement to service connection for endocervical stenosis 
due to gynecological cryosurgery.

8.  The RO's April 1999 decision granted service connection 
for endocervical stenosis as a residual of cryosurgery and 
entitlement to special monthly compensation for the loss of 
use of a creative organ, effective July 21, 1995.  

9.  On June 17, 1999, VA received the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) secondary to service-connected endocervical 
stenosis.  

10.  The RO's January 2002 decision granted service 
connection for major depression and anxiety secondary to 
service-connected endocervical stenosis, effective June 17, 
1999.  


CONCLUSIONS OF LAW

1.  Service connection for sinusitis is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

2.  The criteria for an initial evaluation greater than 30 
percent for erosive gastritis have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 
4.114, Diagnostic Code 7307 (2003).  

3.  From June 17, 1999 to June 6, 2002, the criteria for a 50 
percent rating for major depression and anxiety have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.7, 4.130, Diagnostic Code 9434 (2003).

4.  From June 7, 2002, the criteria for a 70 percent rating 
for major depression and anxiety have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 
4.130, Diagnostic Code 9434 (2003).

5.  The criteria for an initial evaluation greater than 30 
percent for endocervical stenosis have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.7, 4.116, Diagnostic Code 7612, 7629 (2003).  

6.  The requirements for an effective date prior to July 21, 
1995 for an award of service connection for endocervical 
stenosis have not been met.  38 U.S.C.A. §§ 5101(a), 5103A, 
5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155(a), 3.400 
(2003).

7.  The requirements for an effective date prior to July 21, 
1995 for an award of special monthly compensation for loss of 
use of a creative organ have not been met.  38 U.S.C.A. §§ 
5101(a), 5103A, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 
3.155(a), 3.400 (2003).

8.  The requirements for an effective date prior to June 17, 
1999 for an award of service connection for major depression 
and anxiety have not been met.  38 U.S.C.A. §§ 5101(a), 
5103A, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155(a), 3.400 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).

There has been a significant amount of analysis pertaining to 
the effective date, the scope, and the remedial aspects of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), withdrawn 
and reissued, 18 Vet. App. 112, (2004) (Pelegrini II).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  In 
Pelegrini II, cited above, the United States Court of Appeals 
of Veterans Claims (Court) stated that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Considering all the foregoing authorities as applicable to 
this case, the Board finds that the requirements of the VCAA 
have been satisfied in this matter.

VA satisfied this duty by means of letters to the veteran 
from the RO dated in August 2001, January 2002 and June 2003, 
as well as by the discussions in the September 1999 November 
2002, January 2003 and August 2003 statements of the case 
(SOC), the January 2002, March 2003 and March 2004 
supplemental statements of the case (SSOCs), and the August 
1999 and March 2001 Board remands.  By means of these 
documents, the veteran was told of the requirements to 
establish service connection, increased ratings, and 
effective dates, of the reasons for the denial of her claims, 
of her and VA's respective duties, and she was asked to 
provide information in her possession relevant to the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The veteran filed her claim of entitlement to 
service connection for endocervical stenosis in July 1995, 
and her claim of entitlement to service connection for a 
psychiatric disorder in June 1999.  Service connection for 
those disabilities was granted and the veteran appealed the 
assigned ratings and effective dates.  VCAA letters that 
specifically addressed the matters on appeal were not sent 
until August 2001, January 2002 and June 2003.  However, the 
Board notes that in response to notice of its decision on a 
claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  See VAOPGCPREC 8-2003.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying letters in August 
2001, January 2002 and June 2003, her claims were 
readjudicated based upon all the evidence of record upon the 
issuance of the statements of the case and supplemental 
statements of the case.  There is no indication that the 
disposition of her claims would not have been different had 
she received pre-AOJ adjudicatory notice pursuant to section 
5103(a) and § 3.159(b).  Accordingly, any such error is 
nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's service medical 
records and VA and private outpatient records.  There is no 
indication of any relevant records that the RO failed to 
obtain.  The veteran's various communications indicate that 
she has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Examinations were conducted in 1999, 2000, 2001, 
2002 and 2003.  An examination was also conducted pursuant to 
the March 2001 remand.  The examination reports are in the 
claims file.  Therefore, the Board concludes that no further 
assistance to the veteran is required.

Entitlement to Service Connection for Sinusitis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2003).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Here, the veteran's service medical records document a number 
of occasions when she was treated for sinus complaints.  When 
the veteran was afforded a VA examination in September 2003, 
she reported the use of over the counter medications that 
became available in the late 1970s.  A review of the service 
medical records does show that she was given over the counter 
medications such as Actifed and Dimetapp.  Therefore, there 
is evidence of a chronic disability during and after service.  
Further, the veteran has been diagnosed with the condition 
that she claims is service-connected.  In September 2003, the 
VA examiner diagnosed chronic sinusitis with evidence of 
mucosal changes, nasal occlusion and purulent postnasal drip 
on examination.  

Further, there is competent evidence of a nexus between the 
veteran's service and the diagnosis made in 2003.  The claims 
file was not available for the examiner's review, but the 
veteran provided a detailed history of sinus problems during 
and after service.  She specifically noted symptoms such as 
chronic headaches, facial pain, productive cough, and post-
nasal drip, as well as treatment with antibiotics.  Based on 
the reported history and the examination findings, the 
examiner offered the following opinion:

The veteran's current history and 
complaints seem to be consistent with 
clinical description of the episodes that 
she experienced while in the military 
throughout the 1970s and beyond.

Questions involving the diagnosis and etiology or onset of 
disease require diagnostic skills and are within the realm of 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Here, there is adequate evidence of a nexus.  
Although the examiner did not have the opportunity to review 
the service medical records, the reported history presented 
at the time of the examination is consistent with the 
complaints recorded in the service medical records.  The 
service medical records reflect specific complaints of 
headache, nosebleeds, nasal drainage, congestion, post-nasal 
drip, as well as a diagnosis of rhinitis.  Therefore, the 
examiner's opinion, which was based on the credible reported 
history, is sufficient to show a nexus between the current 
disability and the veteran's service.  The appeal is granted.

Increased Evaluation Claims

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 2002).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

As stated in the Introduction, the veteran is in disagreement 
with the initial ratings assigned for her erosive gastritis, 
depression, and endocervical stenosis.  Thus the Board must 
consider the ratings, and, if indicated, the propriety of 
staged ratings, from the initial effective dates forward.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Regarding 
the matters of endocervical stenosis and erosive gastritis, 
the Board finds that the evidence does not demonstrate that 
there were increases or decreases in the disabilities that 
would suggest the need for staged ratings.  However, with 
regard to major depression and anxiety, the Board has 
determined that there were increases which would suggest the 
need for staged ratings.  

Increased Rating for Gastritis

Service connection is currently in effect for erosive 
gastritis, rated 30 percent disabling under the provisions of 
38 C.F.R. § 4.114, Diagnostic Code 7307 (2003).  Under 
Diagnostic Code 7307, a 30 percent rating is assigned for 
chronic hypertrophic gastritis with multiple small eroded or 
ulcerated areas and symptoms.  A maximum rating of 60 percent 
is assigned for chronic hypertrophic gastritis with severe 
hemorrhages, or large ulcerated or eroded areas. 

The service medical records document the veteran's complaints 
of epigastric pain from 1977 to 1979.  At the time, the 
etiology of the complaints was unknown.  Post-service private 
records show that the veteran sought emergency treatment on 
May 7, 2000 for a gastrointestinal bleed.  VA records reveal 
that on May 8, 2000, the veteran was seen for complaints of 
abdominal pain and black and tarry stools for several days.  
The veteran reported a history of gastrointestinal problems 
during service and denied any prior problems with bleeding.  
She reported that the pain medications used to relieve 
cramping from her menstrual cycle exacerbated her abdominal 
pain.  The examiner diagnosed a gastrointestinal bleed with 
signs and symptoms consistent with an upper source.  An 
esophagogastroduodenoscopy with antral biopsies was performed 
several days later.  The study showed scattered superficial 
areas of gastritis.   

On May 16, 2000, VA received the veteran's claim of service 
connection for gastritis.  VA treatment records dated in 2002 
and 2003, reflect complaints of epigastric discomfort without 
symptoms of nausea, vomiting and melena.  

In connection with the veteran's claim, a VA examination was 
conducted in January 2003.  The examiner indicated that the 
claims folder had been reviewed.  The examination revealed a 
nondistended abdomen, as well as normal and active bowel 
sounds.  The abdomen was soft.  There was focal tenderness, 
palpation in the epigastrum, but there were no peritoneal 
signs.  There was no evidence of hepatosplenomegaly or 
hernias.  The examiner did not see stigmata of liver disease 
such as jaundice, telangiectasia or palmar erythema.  The 
examiner diagnosed erosive gastritis with residuals of daily 
epigastric pain and one episode of gastrointestinal bleeding 
requiring hospitalization.  There was no evidence of anemia 
on hematocrit testing.  The examiner opined that there seemed 
to be a clear association between the inservice and post-
service symptoms, and found that the use of anti-inflammatory 
for a service-connected lumbar spine condition significantly 
contributed to the gastrointestinal condition.  

By rating action of March 2003, the RO granted entitlement to 
service connection for erosive gastritis.  A noncompensable 
rating was assigned, effective May 16, 2000.  In a May 2003 
decision, the RO granted an increased rating of 30 percent, 
effective May 16, 2000.

Here, the evidence does not show that the disability picture 
presented meets the criteria for a 30 percent under 
Diagnostic Code 7303.  The record clearly shows that the 
veteran was hospitalized on one occasion in May 2000 for a 
gastrointestinal bleed, and at the time, an 
esophagogastroduodenoscopy with antral biopsies revealed 
scattered superficial areas of gastritis.  Records dated 
subsequent to the hospitalization reveal the veteran's 
continued complaints, but are negative for evidence of 
further bleeds or findings showing more than scattered 
superficial areas of gastritis.  Such findings are consistent 
with the criteria used to assign a 30 percent rating.  
Therefore, the disability picture presented does not 
approximate the criteria used to assign a 60 percent rating 
under Diagnostic Code 7307.  38 C.F.R. § 4.7.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
7307, do not provide a basis to assign an evaluation higher 
than the 30 percent rating currently in effect.  

As the veteran's erosive gastritis is productive of no more 
than chronic hypertrophic gastritis with multiple small 
eroded or ulcerated areas and symptoms, an increased rating 
is not warranted.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The appeal is denied.

Increased Rating for Major Depression

On August 22, 1995, VA received a statement from the veteran 
alleging emotional problems related to the cryosurgery.  In 
May 1996, the RO denied service connection for an acquired 
psychiatric disorder as not well grounded.  However, in a 
June 1996 letter clarifying the issues, the veteran stated 
that she was not claiming a psychiatric disability.  On June 
17, 1999, VA received a statement from the veteran wherein 
she raised the issue of service connection for post-traumatic 
stress disorder as secondary to the cryosurgery.  The RO 
denied the claim in June 1999, and the veteran perfected an 
appeal of this issue.  

The veteran was afforded VA examinations in September, 
October and November 2001.  A neuropsychological evaluation 
conducted in September and October 2001 revealed a diagnosis 
of PTSD, and a Global Assessment of Functioning (GAF) Scale 
score of 55 was assigned.  The examiner found that the 
pattern of tests results on the clinical interview and the 
tests administered, supported a diagnosis of PTSD.  The 
examiner noted that the veteran re-experienced her trauma 
related to the cryosurgery through upsetting memories and 
flashbacks.  It was also noted that the veteran's long 
history of alcohol abuse was a means to avoid thoughts and 
feelings from that period in her life.  The examiner stated 
that the veteran indicated avoidance of traumatic memories, 
feelings of a foreshortened future, loss of memory of the 
events, and feeling more isolated and emotionally cut off 
from others since the event.  The examiner determined that 
the veteran's choice to keep the events a secret from 
everyone she knows, including her family, showed the degree 
of isolation that the veteran was living with.  It was 
further determined that the veteran endorsed persistent 
experiences of extreme arousal including irritable outbursts, 
hypervigilence, and exaggerated startle response coupled with 
significant physiological arousal.  The veteran reported 
symptoms consistent with panic attacks that have plagued her 
since her military experiences.  She was using yoga, 
medication and long walks to cope with feelings of anxiety, 
which the examiner found concomitants of her diagnosis of 
PTSD.  

In November 2001, the examiner diagnosed major depression and 
anxiety disorder, and assigned a Global Assessment of 
Functioning (GAF) Scale score of 55.  The examiner related 
the veteran's psychological problems to the cryosurgery and 
resulting endocervical stenosis.  

The examiner observed that the veteran was casually dressed 
and neatly groomed.  Her mood was anxious and depressed.  Her 
speech was articulate.  Motor function was grossly intact.  
Thought processes were logical and goal oriented.  She was 
estimated to have average intellect and to be a reliable 
historian.  The veteran reported that she became upset and 
depressed when she learned in 1995 that her surgical problems 
could have been rectified, and increased anxiety and 
depression in 1999 when she was diagnosed with breast cancer.  
She reported actively working for many years as a lab 
technician and she was working with children with 
disabilities at that time.  She also reported taking care of 
various animals on her homestead on a daily basis.  The 
veteran admitted to intermittent suicidal ideation, but 
denied any active plans.  She admitted to feelings of 
anxiety, including startle, hypervigilence, re-experiencing 
surgical trauma, fearfulness, and a generally depressed mood.  
The veteran denied any active homicidal ideation or plan and 
the veteran reported that she had never received any mental 
health counseling other than an assessment conducted in 
September and October 2001.  The veteran reported taking St. 
John's wort, but was not taking other psychotropic 
medications.  She had been abstinent from alcohol for two to 
three years and she was actively involved in her work and her 
own spiritual growth.  She had good cognitive skills.  

By rating action of January 2002, the RO granted entitlement 
to service connection for major depression and anxiety 
disorder, previously claimed as PTSD.  A 30 percent rating 
was assigned, effective June 17, 1999, the date that the 
claim was received.  

VA records, dated from February 7, 2002 to June 17, 2002, 
reflect ongoing treatment for anxiety and PTSD.  On visits, 
crying spells were noted, as well as complaints of startle 
response, nightmares and sleep disturbance, increased 
anxiety, and panic attacks.  On June 7, 2002, the veteran 
agreed to a medication consultation.  On June 12, 2002, it 
was noted that the veteran would start taking Prozac.  

A VA examination was conducted in September 2002.  The 
examiner observed that the veteran was casually and neatly 
dressed.  She cried numerous times when discussing her panic 
attacks, anxiety, and losses suffered since her military 
service.  The veteran gave responses in a goal directed 
fashion.  There were long pauses where she cried and had 
difficulty gaining her composure.  She was fully oriented 
with no deficits in memory.  There were no signs of cognitive 
impairment.  The veteran reported thoughts of suicide, but 
did not act on them.  There was a negative history of 
hallucinations or delusions.  The examiner concluded that 
although the veteran was gainfully employed, her condition 
was significantly worse since the last examination.  She was 
finding it difficult to get out of the house to go to work 
and she did not engage in social activities and had not done 
so in years.  She remained socially isolated, had panic 
disorders with numerous physiological symptoms, along with 
the beginning of obsessive-compulsive disorders.  The 
examiner determined that the major depressive disorder caused 
significant emotional impairment, and that the panic disorder 
and obsessive-compulsive disorder caused significant serious 
social impairment.  The examiner assigned a GAF score of 50 
due to major depressive disorder and 45 due to all items with 
serious social impairment.  

By rating action of November 2002, the RO determined that a 
50 percent rating was warranted.  The rating became effective 
June 12, 2002.  The RO determined that it was factually 
ascertainable that an increase in disability was shown on 
that date.  The symptoms noted included, feelings of 
hopelessness, anxiety, dysphoria, and crying spells.  The RO 
also noted that the veteran was using St. John's wort and 
Prozac.  

The veteran's major depression and anxiety are rated under 
the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9434 
(2003).  A 30 percent evaluation is assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is assigned for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

Here, the veteran has been diagnosed with PTSD in addition to 
her service-connected anxiety and major depression.  Since 
the examinations and opinions of record essentially show that 
the manifestations of various symptoms are part of a process, 
the Board will resolve all reasonable doubt in the veteran's 
favor, and will attribute all her psychiatric symptoms to her 
service-connected major depression and anxiety.  Cf. 
Mittleider v. West, 11 Vet. App. 181 (1998).

The Board finds that for the period from June 17, 1999 to 
June 6, 2002, the disability picture presented approximates 
the criteria for a 50 percent rating.  Clearly, the increased 
anxiety and startle response reported during this period 
resembles the criterion of panic attacks more than once a 
week.  Additionally, symptoms such as hypervigilence, 
fearfulness, and chronic depression, indicate another 
criterion of disturbances of motivation and mood.  Further, 
the findings clearly establish that the veteran has 
difficulty in establishing and maintaining effective work and 
social relationships.  Overall, the Board finds that for the 
period from June 17, 1999 to June 6, 2002, there is a 
question as to whether a 30 percent or 50 percent rating is 
warranted.  38 C.F.R. § 4.7.  Therefore, a 50 percent rating 
is will be assigned for this period.  

The outpatient treatment reports show that the veteran did 
not use medication when she initially started treatment in 
February 2002.  However, during her June 7, 2002 visit, the 
veteran agreed to use medication and on June 12, 2002 it was 
noted that she would begin taking Prozac.  Further, the 
September 2002 VA examination revealed an increase in the 
veteran's psychiatric disability.  For example, the examiner 
assigned a GAF score of 55 at the time of the initial 
examination in 2001, but in 2002, the examiner assigned a GAF 
score of 50 for major depressive disorder alone and 45 for 
all items with serious social impairment.  Further, a medical 
determination that the veteran's obsessive-compulsive 
disorder as a manifestation of major depression initially 
appeared in the 2002 VA examination report.  As noted, 
obsessional rituals which interfere with routine activities 
is a criterion considered when assigning a 70 percent rating.  
In 2001, the veteran reported that she was actively involved 
in her work and spiritual growth, but in 2002, she remained 
socially isolated and started to find it difficult to get out 
of the house to go to work.  The reported findings 
demonstrate the veteran's difficulty in adapting to stressful 
circumstances including work, as well as her inability to 
establish and maintain effective relationships.  Therefore, 
the disability picture for the period beginning June 7, 2002, 
meets the criteria for a 70 percent rating.  

Although the veteran reported difficulty getting out of the 
house to go to work, it has not been argued and the evidence 
does not show that there is total occupational and social 
impairment, due to symptoms considered for a 100 percent 
rating.  The examinations of record are completely negative 
for reported findings of gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, and memory loss.  Therefore, with regard to the 
assignment of a 70 versus a 100 percent rating, there is not 
a question as to which rating should apply.  38 C.F.R. § 4.7.

Overall, the Board finds that the evidence demonstrates that 
a 50 percent rating is warranted for the period of June 17, 
1999 to June 6, 2002, and that a 70 percent rating is 
warranted for the period from June 7, 2002 forward.  To this 
extent, the appeal is granted.  

Increased Rating for Endocervical Stenosis

Service connection is currently in effect for endocervical 
stenosis, rated 30 percent rating under the provisions of 
38 C.F.R. § 4.116, Diagnostic Code 7612 (2003).  Under 
Diagnostic Code 7612, disease or injury of the cervix is 
assigned a maximum rating of 30 percent when symptoms are not 
controlled by continuous treatment.  

The service medical records show that the veteran had 
abnormal pap smears.  In 1978, she underwent cryosurgery on 
the cervix.  

VA records, covering a period from February 25, 1982 to 
January 7, 1983, show that the veteran was seen for 
complaints of spotting between menstrual cycles.  Her history 
of an ovary cyst was noted.  

VA records show that the veteran was seen for a routine 
examination on March 18, 1995, and the physician had 
difficulty performing the pelvic examination.  The veteran 
was referred to another physician for an examination, which 
was conducted on July 18, 1995.  The coloposcopic examination 
revealed mosaic white epithelium on the transformation zone.  
A biopsy of the cervix revealed mild atypia.  

On July 21, 1995, VA received the veteran's claim of service 
connection for cryosurgery on the cervix.  In connection with 
the claim, a VA examination was conducted in February 1996.  
There were no subjective complaints and objective findings 
reported at that time.  The examiner diagnosed atypical 
squamous cells of undetermined significance, and the Pap 
smear was negative.  

An examination was performed on February 3, 1999 for the 
purpose of determining reproductive effects of the 
cyroconization.  On examination, the vagina was clear, and 
the cervix was grossly clear but stenotic.  Endocervical 
mucosa was not visible at the opening of the cervix.  The 
examiner noticed circumferential scarring and the cervix 
barely admitted the handle of the portion of a Q-tip.  The 
examiner noted that the uterus was small and mobile.  The 
adnexa were clear.  The examiner commented that the findings 
were consistent with cryosurgery induced change in the cervix 
regarding the endocervical stenosis.  The examiner determined 
that persistent dysmenorrheal requiring ibuprofen for relief 
was the symptom probably related to the disorder.  

In an April 1999 decision, the RO granted entitlement to 
service connection for endocervical stenosis as a residual of 
cryosurgery.  A noncompensable rating was assigned, effective 
July 21, 1995.  

An examination was conducted on July 14, 1999.  It was noted 
that the veteran was suffering from severe dysmenorrheal and 
used 800 milligrams of Ibuprofen every six hours as well as 
acetaminophen for relief of symptoms.  The pelvic examination 
revealed that the vagina and cervix were clear.  There was 
cervical stenosis.  The uterus was mobile and was irregular 
due to uterine leiomyomata.  The examiner diagnosed uterine 
leiomyomata and cervical stenosis secondary to previous 
cryotherapy.  

The veteran was afforded a VA examination in October 2001.  
The examination revealed smooth and clean vaginal mucosa.  
There was no evidence of infection or inflammation.  The 
cervix was posterior, nulliparous with a small degree of 
scarring circumferentially around the opening, which was 
stenotic and barely admitted a Q-tip.  The uterus was of a 
normal size and there were no adnexal masses.  The examiner 
related the cervical stenosis to scarring that occurred at 
the time of the cyrocautery procedure.  The examiner also 
found it likely that the pain and excessive bleeding that the 
veteran has complained of for the past several years, is also 
a result of cervical stenosis due to the surgery.  It was 
noted that the veteran's last pap smears were normal and that 
there had not been any problems in the recent past.  The 
examiner determined that the veteran would not be able to 
conceive and is likely infertile due to the severity of the 
stenosis.  Regarding the Board's remand, the examiner 
reported that the veteran required continuous treatment with 
prescribed ibuprofen for pain likely related to the cervical 
stenosis. 

In January 2002, the RO granted a compensable rating of 10 
percent, effective July 21, 1995.  The RO also concluded that 
the veteran was entitled to special monthly compensation 
under38 C.F.R. § 3.350 on account of loss of use of a 
creative organ.  In a later decision of June 2002, the RO 
granted the maximum rating of 30 percent, effective July 21, 
1995.  

Here, the Board finds that the disability picture meets the 
criteria currently considered for the assignment of a 30 
percent rating.  The evidence clearly shows that the veteran 
experiences ongoing pain and bleeding due to cervical 
stenosis, and that she has to use ibuprofen for pain relief 
on a regular basis.  Therefore, the disability is productive 
of symptoms not controlled by continuous treatment.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
7612, do not provide a basis to assign an evaluation higher 
than the 30 percent rating currently in effect.

As noted, the veteran's disability involves bleeding and 
pain, which is considered when rating endometriosis under 
Diagnostic Code 7629.  If Diagnostic Code 7629 were applied 
in this case, the rating would not be greater than 30 
percent.  Such a rating contemplates pelvic pain or heavy or 
irregular bleeding not controlled by treatment.  A maximum 
rating of 50 percent requires lesions involving bowel or 
bladder confirmed by laparoscopy, pelvic pain or heavy or 
irregular bleeding not controlled by treatment, and bowel or 
bladder symptoms.  As there are no bowel or bladder symptoms 
present, the veteran's cervical stenosis is properly rated as 
30 percent disabling under Diagnostic Code 7612.  

Extraschedular Consideration

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's disabilities 
currently under consideration reflect so exceptional or so 
unusual disability pictures as to warrant the assignment of 
any higher evaluations on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2003).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

Essentially the veteran's endocervical stenosis and erosive 
gastritis have resulted in physical limitations, and social 
and industrial impairment has been demonstrated with regard 
to her psychiatric disabilities.  Clearly, the ratings 
assigned for each of these disabilities contemplate a level 
of interference with employment associated with the degree of 
disability demonstrated.  However, there is no indication 
that the veteran's disability results in any greater degree 
of interference with employment.  Hence, the Board finds that 
marked interference with employment (i.e., beyond that 
contemplated in the assigned rating) is not shown.  
Additionally, the record consists of treatment reports and VA 
examination reports that include findings regarding the 
symptoms and manifestations of the veteran's cervical 
stenosis, erosive gastritis and psychiatric disorders.  These 
records do not indicate or contain references to frequent 
hospitalization for treatment of these disabilities.  
Moreover, the disabilities are not otherwise shown to render 
impractical the application of the regular schedular 
standards.  

In the absence of evidence of such factors as those outlined 
above, the Board is not required to remand the claims to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Earlier Effective Date for the Grant of Service Connection 
for Endocervical Stenosis and Major Depression, and Grant of 
Special Monthly Compensation for Loss of Use of a Creative 
Organ

A claim of entitlement may be either formal or informal 
written communication "requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (emphasis added).  The benefit 
sought must be identified.  38 C.F.R. § 3.155(a).  
Furthermore, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  38 
U.S.C.A. § 5101(a). 

The effective date for an award of disability compensation 
based on an original claim for direct service connection is 
the day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service.  Otherwise, the effective date 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 
C.F.R. § 3.400(b)(2)(i).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155.

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  A 
communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication, was written.  When a claim has been filed 
which meets the requirements of § 3.151 or § 3.152, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155.  A specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a).

A report of examination or hospitalization, which meets the 
requirements of this section, will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  Acceptance 
of a report of examination or treatment as a claim for 
increase or to reopen is subject to the requirements of Sec. 
3.114 with respect to action on VA initiative or at the 
request of the claimant and the payment of retroactive 
benefits from the date of the report or for a period of 1 
year prior to the date of receipt of the report.

Here, the veteran argues that the date of incurrence should 
be the proper effective date.  However, there is no evidence 
that the veteran submitted a claim for endocervical stenosis 
prior to the July 21, 1995 date VA received the claim.  
Therefore, as VA received the claim more than one year after 
the veteran's separation from active service, the proper 
effective date for the grant of service connection for the 
disability at issue may not be the day following separation 
from service.  

Treatment and complaints related to the veteran's 
endocervical stenosis appear in post-service records dated 
prior to July 21, 1995, therefore these records do offer some 
insight as to the chronic nature of the disability.  However, 
those treatment dates are not the later date with regard to 
an original claim of service connection for endocervical 
stenosis.  That date is July 21, 1995, the date VA received 
the claim.  Thus, this is the proper effective date.  
Accordingly, the benefit sought on appeal is denied.  

Regarding the claim of service connection for major 
depression, the veteran argues that the grant of service 
connection for major depression and anxiety should be the 
same effective date assigned for endocervical stenosis.  As 
discussed above, the claim for service connection for 
endocervical stenosis was received on July 21, 1995.  At that 
time, the veteran did not raise the issue of service 
connection for a psychiatric disorder on a secondary, direct 
or presumptive basis.  However, the Board does note that the 
veteran did receive a statement from the veteran on August 
22, 1995 alleging emotional problems related to the 
cryosurgery.  The RO denied the claim in May 1996, but in a 
June 1996 letter, the veteran stated that she was not 
claiming a psychiatric disability.  The next communication 
from the veteran regarding a claim for a psychiatric 
disability was received on June 17, 1999.  At that time, the 
veteran clearly stated her intention to file a claim of 
entitlement to service connection for PTSD secondary to 
cryosurgery.  Therefore, June 17, 1999 is the date of the 
receipt of the original claim of service connection for a 
psychiatric disorder as secondary to endocervical stenosis.  

There is no evidence that the veteran submitted a claim for a 
psychiatric disability prior to the June 17, 1999 date VA 
received the claim.  As VA received the claim more than one 
year after the veteran's separation from active service, the 
proper effective date for the grant of service connection for 
the disability at issue may not be the day following 
separation from service.  Therefore, June 17, 1999 is the 
proper effective date.  Accordingly, the benefit sought on 
appeal is denied.  

As discussed, the RO granted entitlement to special monthly 
compensation under 38 C.F.R. § 3.350 on account of loss of 
use of a creative organ in January 2002.  The grant was 
considered effective as of July 21, 1995, the date the 
veteran's claim of service connection for endocervical 
stenosis was received.  

Special monthly compensation is payable for a particular 
disability for which service connection has been granted, in 
addition to the basic rate of compensation therefor.  See 38 
C.F.R. § 3.350(a).  A claim for special monthly compensation 
is an original claim, but one that seeks compensation on 
account of a disability for which service connection already 
has been granted.  See Akles v. Derwinski, 1 Vet. App. 118, 
119 (1991).  Thus, the Board will consider rules concerning 
effective date for original claims and for increased rating 
claims.  

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of a report of examination or 
hospitalization by VA or uniformed services will be accepted 
as an informal claim for increased benefits or an informal 
claim to reopen.  In addition, receipt of a report of 
examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim in the case of a 
retired member of a uniformed service whose formal claim for 
pension or compensation has been disallowed because of 
receipt of retirement pay.  However, the provisions of this 
paragraph apply only when such reports relate to examination 
or treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157 (2003).

Here, the veteran's infertility due to endocervical stenosis 
was shown at the time of a VA examination of October 2001.  
Although not clinically confirmed until that examination, the 
veteran's infertility resulting from endocervical stenosis is 
reasonably shown to have existed from July 21, 1995, the day 
her claim of service connection was received.  Consequently, 
under the controlling law and regulations, special monthly 
compensation for loss of use of a creative organ is warranted 
from July 21, 1995, instead of the October 2001 date that it 
was clinically confirmed.  Accordingly, the benefit sought on 
appeal is denied.  


ORDER

Entitlement to service connection for sinusitis has been 
established, and the appeal is granted.  

Entitlement to an evaluation greater than 30 percent for 
erosive gastritis has not been established, and the appeal is 
denied.  

Entitlement to a 50 percent rating for major depression and 
anxiety for the period of June 17, 1999 to June 6, 2002, has 
been established, and the appeal is granted.

Entitlement to a 70 percent rating for major depression and 
anxiety from June 7, 2002, has been established, and the 
appeal is granted.  

Entitlement to a rating greater than 30 percent for 
endocervical stenosis has not been established, and the 
appeal is denied.  

Entitlement to an effective date prior to July 21, 1995 for 
an award of service connection for endocervical stenosis has 
not been established, and the appeal is denied.  

Entitlement to an effective date prior to July 21, 1995 for 
an award of special monthly compensation for loss of use of a 
creative organ has not been established, and the appeal is 
denied.  

Entitlement to an effective date prior to June 17, 1999 for 
an award of service connection for major depression and 
anxiety has not been established, and the appeal is denied.  


REMAND

Service Connection for Breast Cancer due to Radiation 
Exposure

The medical records associated with the claims file reveal 
the diagnosis and treatment of breast cancer in 1999, and the 
service records show that the veteran was a medical 
laboratory specialist at Fort Ustis during the Enweetok 
Campaign.  Cancer of the breast is considered a radiogenic 
disease under 38 C.F.R. § 3.30(d)(2)(iii), but the evidence 
is lacking with regard to verification of exposure during 
radiation risk activity.  

In response to the RO's January 2002 development request, the 
Army Radiation Standards and Dosimetry Laboratory informed 
the RO that records for the veteran could not be located.  
However, in the January 2002 letter, the RO specifically 
indicated that if the individual records could not be 
located, then a restructured exposure for the veteran's unit 
should be furnished.  A restructured exposure report has not 
been provided.  

The Board points out that under 38 C.F.R. § 3.311, when a 
radiogenic disease manifests itself subsequent to service and 
it is contended that the disease is a result of exposure to 
ionizing radiation in service, a dose assessment as to the 
size and nature of the radiation must be made.  However, as 
noted above, no dose estimate or further development set 
forth under § 3.311(c) has been completed.  Such development 
should be undertaken.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should request a restructured 
exposure report for the veteran's unit 
from the Army Radiation Standards and 
Dosimetry Laboratory.  Once secured, the 
documents should be associated with the 
claims file.  All attempts to secure this 
evidence must be documented in the claims 
folder by the AMC.  If, after making 
reasonable efforts to obtain named 
records the AMC is unable to secure same, 
the AMC must notify the veteran and (a) 
identify the specific records the AMC is 
unable to obtain; (b) briefly explain the 
efforts that the AMC made to obtain those 
records; and (c) describe any further 
action to be taken by the AMC with 
respect to the claim.  The veteran must 
then be given an opportunity to respond.

2.  Following completion of above action, 
the AMC must then forward the 
restructured exposure report for the 
veteran's unit to the Under Secretary for 
Health, as appropriate, to provide in-
service radiation dose estimates, to the 
extent feasible, based on available 
methodologies.  

3.  If the Under Secretary for Health 
determines that the veteran was exposed 
to radiation in service, the AMC should 
refer the claim to the VA Under Secretary 
for Benefits for an opinion to determine 
whether it is at least as likely as not 
that the veteran's breast cancer resulted 
from exposure to radiation in service, or 
whether there is no reasonable 
possibility that the veteran's disease 
resulted from radiation exposure during 
service, in accordance with 38 C.F.R. § 
3.311(c).  A review of the veteran's 
entire claims file should be undertaken, 
and a discussion of the facts and the 
medical principles involved would be of 
assistance.  In addition, a complete 
rationale for all opinions and 
conclusions expressed should be provided.  
See Wandel v. West, 11 Vet. App. 200, 205 
(1998) (absent competent evidence of 
radiation exposure, the VA is not 
required to forward a claim to the VA 
Under Secretary for Benefits).  

4.  Thereafter, the AMC should review the 
veteran's claim of entitlement to service 
connection for breast cancer, including 
as due to radiation exposure.  If any 
benefit sought on appeal remains denied, 
the veteran should be furnished a 
supplemental statement of the case and 
she should then be given the opportunity 
to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



